Citation Nr: 1040691	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 
1967.

This matter comes to the Board of Veterans' Appeals on appeal 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, 
that granted service connection for PTSD and assigned a 30 
percent rating effective June 27, 2006.  The Veteran disagrees 
with the assigned rating.  In April 2010, the Veteran testified 
before the undersigned at a Board hearing at the RO.  A 
transcript of that hearing is of record.

In May 2010, the Board received additional evidence from the 
Veteran's representative in support of the Veteran's appeal.  
This evidence was accompanied by a written waiver of 
jurisdictional review by the RO in the first instance.  See 
38 C.F.R. § 20.1304.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for a TDIU due to service-connected 
disability is part and parcel of an increased rating claim when 
such claim is raised by the record.  As is explained in the 
remand below, the Board finds that the TDIU claim arises from the 
same increased initial rating claim for PTSD, but for the 
purposes of analysis, the Board is listing the TDIU claim as 
separate from the claim for an increased initial rating for PTSD.

The issue of entitlement to a TDIU due to service-connected PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDING OF FACT

Since the effective date of the grant of service connection, the 
Veteran's service-connnected PTSD has not been productive of more 
than occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD have not been met at any point since the effective date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic 
Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, 
since the appellate issue (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of service 
connection (for which a July 2006 VCAA letter was duly sent), 
another VCAA notice is not required.  VAOPGCPREC 8-2003.  

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim. Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In the instant case, the appellant was provided with the 
disability rating and effective date elements in various letters, 
beginning with the July 2006 letter.

The Board finds that all necessary assistance has been provided 
to the appellant. The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim for higher initial 
evaluations for service-connected PTSD.  This includes obtaining 
identified medical evidence and affording the appellant a VA 
examination in June 2007.  Regarding the VA examination in June 
2007, the appellant testified in April 2010 that the examiner 
would not let him say everything he wanted to say.  He further 
testified that the examination was old and he requested a new 
examination.  When VA undertakes to provide a VA examination, it 
must ensure that the examination is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  While the Board has 
considered the appellant's testimony in regard to the June 2007 
VA examination, the Board finds that the June 2007 VA PTSD 
examination report is adequate for rating purposes as it contains 
sufficient findings with which to properly evaluate his service-
connected PTSD.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, the Board does not find that findings from the 
2007 examination report are too old to be reliable in evaluating 
the Veteran's PTSD.  In this regard, the Veteran has not 
suggested that his PTSD symptoms have worsened since this 
examination.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In fact, the appellant's private treatment physician, Dr. Sturke, 
indicated in May 2010 that his assessment of the appellant at 
that time remained essentially unchanged from his assessment in 
2007.  Further efforts to assist the appellant with this claim 
included affording him a Board hearing which he attended in April 
2010.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.

II.  Facts

On file are private therapy counseling records from Dartmouth 
Hitchcock Clinic showing an initial therapy session in July 1996 
followed by therapy sessions in August 1996.  The majority of 
these records deal with personal family issues, but include the 
Veteran's report at one session of experiencing flashbacks of 
Vietnam and at recount in another session of the loss of someone 
he knew in Vietnam.

In June 2006, the Veteran filed an informal claim of entitlement 
to service connection for PTSD and major depressive disorder.

On file is an August 2006 statement from Robert Kiefner, MD, CDR, 
USNR, IRR, who reported that he had been the Veteran's primary 
care physician for the past 10 years and that the Veteran had 
presented with a number of problems related to PTSD as well as a 
resultant major depressive disorder, to include flashbacks, 
insomnia, great difficulty in establishing and maintaining 
lasting relationships and a fear of crowds.  He said that the 
Veteran had been married five times which he felt was due to "an 
integrated set of feelings he has held since serving in 
Vietnam".  Dr. Kiefner further noted that the Veteran had 
survivor guilt as a component of his depression, and suffered 
from inappropriate mood responses.  He did note that the Veteran 
was able to function in his life, but was impaired by his 
"ongoing struggles" as outlined.  He noted that the Veteran had 
had psychological counseling and therapy over the years and could 
continue treatment with prescribed drugs.  

In a statement dated in September 2006, the Veteran said that he 
has gone through three years of psychological counseling through 
his health plan for issues that still haunt him and he still 
experiences nightmares related to Vietnam.  He said he takes 
medication for depression, Lexapro and Alprazalan, which help 
with his difficulties and his personal relationships.  He spoke 
of avoiding crowds and choosing recreational activities that he 
could do alone.  He remarked that he had worked as a mailman 
because of the "alone time" it provided him, but that he still 
left employment two years shy of a full pension to "get more 
control over [his] life" and because he couldn't handle the 
pressures of work.

In a statement received in September 2006, the Veteran's wife 
attested to the Veteran's hypervigilance and bad dreams.  She 
said that his medication has helped him, but does not take away 
his memories.  She added that the Veteran left his job at the 
postal service before his full 30 years and took a cut in his 
retirement because he "needed to get away from the daily 
grind".  

R. W. Sturke, PhD, submitted a statement in January 2007 stating 
that he destroys his treatment records after seven years, but 
that his best recollection regarding the Veteran was that he 
treated him from the late 1980s to mid 1990s for significant 
symptoms of major depressive disorder which was directly related 
to significant PTSD.  He explained that the focus of treatment 
had been assisting the Veteran with depressive symptoms and in 
regulating the turbulence and direction that the depression and 
PTSD injected into his interpersonal relationships and 
functioning.

At a VA psychiatric examination in June 2007, the Veteran 
reported that he had been affected over the last two years by 
events in Iraq.  He was noted to not be involved in any formal 
psychiatric treatment, but reports to his primary care physician 
who has prescribed Lexapro, 30 mg a day, and Alprazolam, .5 mg, 
up to six times a day.  The Veteran said that his wife and 
primary care physician were the only two people that he trusted.  
The Veteran was noted to currently be in the eighth plus year of 
his 5th marriage.  He described their relationship as 
"excellent" which he attributed to giving their lives to 
Christ.  He reportedly had two stepsons with whom he had a good 
relationship.  He said he had an "excellent" relationship with 
his two sons, and an "awful" relationship with his daughter.  
The Veteran reportedly retired five years earlier as a letter 
carrier from the Post Office where he had worked for twenty four 
plus years.  He said he left this job because of the stress.  The 
Veteran reported that the worst thing that happened in Vietnam 
was that a major had been killed and he felt responsible for 
having sent the major out on the mission that killed him.  He 
also reported having to fly out and pick up dead bodies.  

On examination the Veteran's behavior was intense.  His speech 
was hesitant and monotonous and his mood was anxious and 
depressed.  There were no indications of depersonalization.  
There was evidence of derealization.  He denied hallucinations or 
illusions.  His thought process was logical and goal directed.  
There were no preoccupations or obsessions and no delusions.  He 
denied suicidal and homicidal ideation.  He was oriented times 
three.  There were no problems with attention and concentration.  
His short term and long term memory appeared commensurate with 
his age.  His ability for abstract and insightful thinking was 
within the normal range.  The Veteran reported sleep problems and 
a low energy level.  He said his temperament had been "curbed" 
by taking Lexapro.  

The examiner concluded that the Veteran met the criteria for PTSD 
and major depressive disorder.  He assessed the Veteran's major 
depressive disorder as recurrent and mild without psychotic 
features.  He assigned the Veteran a global assessment of 
functioning (GAF) score of 55 which he said was in the " 
'moderate symptoms' range".  He said this score was given 
because the Veteran had a good relationship with his wife, had 
some acquaintenances and some hobbies.  He also said that the 
reason for this score was because the Veteran was on medication 
and had been converted to Christianity.  He noted that the 
psychopharmacological treatment the Veteran was on was helping 
him a great deal.  He summarized by reiterating that the 
Veteran's psychiatric symptoms were of a moderate nature and 
occurred on a daily basis.  He reported that the Veteran was able 
to maintain personal hygiene and his daily responsibilities.  
Regarding employment, the examiner noted that the Veteran had 
been retired for 5 years, but that he was unemployable for the 
kind of work he was doing before.  He said the Veteran's PTSD 
symptoms moderately affected to seriously affected his employment 
functioning in that he would not be able to work at a job similar 
to what he had before due to difficulties with social 
interaction.  He remarked that the Veteran's social functioning 
had been affected by his inability to get along with his 
siblings.    

In a June 2007 rating decision, the RO granted service connection 
for PTSD and assigned him a 30 percent rating, effective June 27, 
2006.

In a statement dated in August 2007, R. W. Sturke, Ph.D., 
indicated that he was writing at the request of the Veteran 
regarding his current symptoms and inability to work.  He said 
that the Veteran had contacted him to "re-initiate" treatment 
due to an exacerbation of symptoms over the last several years 
and he had recently met with him in July and August 2007.  He 
said that the Veteran had some good days and some bad days, but 
that the symptoms were always with him.  He described the 
Veteran's present symptoms as including distressing 
recollections, thoughts, images, and perceptions of past 
traumatic events.  He avoided situations and people who might 
increase his symptoms.  He maintained limited interests, largely 
involving his wife and certain family members, while remaining 
estranged from other family members.  He had few other social 
contacts.  He had persistent sleep difficulty and identity 
disturbance.  He said the Veteran left the Postal Service two 
years earlier than he needed in part due to knee problems.  
However, he said his retirement was significantly motivated by 
the stress he was experiencing at work.  He said the Veteran's 
medication had been extremely beneficial and when he began taking 
the medication a number of years earlier he noted dramatic 
improvements in his mood and ability to function.  He opined that 
without the medication, the Veteran would be able to function 
only marginally socially if at all.  He added that the Veteran's 
symptoms had been aggravated over the last several years by 
events in Iraq.  He went on to opine that given the exacerbation 
over the last several years, the Veteran would not be able to 
work in a sustained manner without experiencing further 
exacerbation stresses and serious threats to his emotional 
stability.  He diagnosed the Veteran as having PTSD, chronic, 
delayed onset, major depressive disorder, recurrent, moderate - 
severe, and dissociative identity disorder, and assigned a GAF 
score between 45 and 50 with medication and 35 to 30 without 
medication. 

The Veteran testified at a Board hearing in April 2010 that he 
had just experienced an anxiety attack prior to the hearing.  
When asked how often he experiences such attacks, he said that it 
depended on the circumstances.  He gave an example that there are 
certain parts of his state that are similar to Vietnam and that 
whenever he rides through such parts, he experiences a 
"flashback".  He said he was not presently receiving any VA 
treatment, but that Dr. Sharma was monitoring his medication and 
he conferred with clinical psychologist Dr. Starke for the 
psychological issues.  He said he still experienced daily 
nightmares related to Vietnam.  He said he didn't socialize with 
anyone, but that his wife was his best friend and kept him 
stable.  He said some of his relationships with his children were 
strained.  He said he stopped working in 2002 at which time he 
took disability retirement from his job at the Post Office 
because of his knees.  He said he never told the post office 
about his PTSD because he feared that he would lose his job.  He 
said he had his kids to raise and once they were on their own he 
retired even though he didn't have his 30 years in.  He said he 
wasn't comfortable in crowds or any situation that he didn't have 
control over and that any loud noises related to gunfire startled 
him.  He reported that his last VA examination in 2007 was old 
and he requested a new examination.  He also said that the 2007 
examiner was not impolite, but did not let the Veteran say 
everything that he wanted to say.  

In a May 2010 statement, Dr. Sturke, who is a clinical 
psychologist, stated that based on recent telephone consultations 
with the Veteran in April and May 2010, his assessment in 2007 
remained relatively unchanged and the Veteran continued to suffer 
"significant and profound damage and distress as a result of 
[his] combat experiences".  He continued to diagnose the Veteran 
as having PTSD, chronic, major depressive disorder, moderate to 
severe, and dissociative identify disorder, and assigned the 
Veteran as GAF score from 50 to 52 with medication, and 35 to 40 
without medication.
 
Also in May 2010 is a statement from Prixit Sharma, MD, who said 
that the Veteran came to him as a transfer patient from Dr. 
Kiefner in the fall of 2008.  He said that after reviewing Dr. 
Kiefner's records, he agreed with the medications that Dr. 
Kiefner prescribed for the Veteran which the Veteran was still 
taking.  He relayed that the Veteran suffered from an array of 
symptoms to include an inability to sleep at night, depression, 
anxiety, recurrent nightmares, flashbacks, an inability to 
control his anger in certain situations, emotional numbing, and a 
failure to carry on a healthy relationship with his five siblings 
and three children.  In addition, Dr. Sharma remarked that the 
Veteran had been married five times.  He said the Veteran needed 
a card to remind him of his next appointment since he had 
difficulty remembering them himself, and his ability to 
concentrate was also affected.  

III.  Analysis

A.  Pertinent Law and Regulations

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is evaluated as 30 percent disabling under the 
criteria of Code Code 9411.  See 38 C.F.R. § 4.130.  This rating 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Rating Schedule that addresses service-connected 
psychiatric disabilities is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (also known as "DSM-IV"). 38 
C.F.R. § 4.130. DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 100 
percent, representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health - illness. Higher scores correspond to better 
functioning of the individual.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned 
when there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.  The use of descriptive terminology by medical 
examiners, although an element of evidence to be considered by 
the Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

B.  Discussion

While it is clear from the record that the Veteran suffers from 
PTSD symptoms with associated recurrent depressive disorder 
(which the June 2007 VA examiner assessed as mild and without 
psychotic features), his symptoms do not meet the criteria for a 
higher than 30 percent rating during any portion of the appeal 
period.  In this regard, the Veteran's predominant symptoms 
include flashbacks of his experiences while on active duty in 
Vietnam, sleep problems with nightmares, a depressed mood, 
anxiety and anger outbursts.  Indeed, findings at the VA 
examination in June 2007 included an anxious and depressed mood 
and intense behavior.

Notwithstanding the symptoms noted above, the Veteran has not 
been shown to have flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking.  Rather, VA 
examination findings in June 2007 show that the Veteran was alert 
and oriented, he had no impairment in thought process or 
communication and his thought process was logical and goal 
directed.  In addition, there were no problems with attention and 
concentration.  Although Dr. Sharma remarked in May 2010 that the 
Veteran needed a card to remind him of his next appointment since 
he had difficulty remembering them himself, the VA examiner in 
June 2007 found that the Veteran's short term and long term 
memory appeared commensurate with his age.  While the Veteran's 
speech was noted to be hesitant and monotonous, it was not 
described as circumstantial, circumlocutory or stereotyped.  
Regarding panic attacks, there is evidence that the Veteran 
experiences anxiety attacks, but no indication that such attacks 
occur more than once a week.  In this regard, the Veteran 
testified at the Board hearing in April 2010 that he had an 
anxiety attack just prior to the hearing, but when asked to 
report on the frequency of such attacks, he said it depended on 
the circumstances.  He gave an example of experiencing a 
"flashback" when driving through parts of his state that look 
like Vietnam.  The medical evidence does not further elaborate on 
either the occurrence of anxiety attacks of the frequency of such 
attacks.  

The Veteran's assigned GAFs are in the moderate range with the 
exception of Dr. Sturke's assigned scores from 45 to 50 which 
range from serious to moderate symptoms.  The remaining GAF 
scores of 55 assigned by the VA examiner in June 2007, and GAF 
score range of 50 to 52 by Dr. Sturke in May 2010, clearly 
reflect moderate symptoms, i.e., moderate difficulty in social, 
occupational, or school.  In fact, the VA examiner in June 2007 
specifically stated that the Veteran's PTSD symptoms are of a 
"moderate nature".  

As for social relationships, the record shows that the Veteran 
was in his fifth marriage, but he has been married to his present 
wife for over eight years and described their relationship as 
"excellent".  He also reported having a good to excellent 
relationship with some of his children, while also reporting some 
strained relationships as well.  In assigning the Veteran a GAF 
score of 55 in June 2007, the VA examiner said it was based on 
the fact that the Veteran had a good relationship with his wife, 
had some acquaintances and some hobbies.  Occupationally, the 
Veteran testified in April 2010 that he opted for disability 
retirement from the Post Office in 2002 due to knee problems.  

It is clear from the June 2007 VA examination report as well as 
Dr. Sturke's August 2007 report that the Veteran's prescribed 
medication has been extremely beneficial to him in terms of his 
mood and functioning.  In this regard, Dr. Sturke stated in 
August 2007 that he noted dramatic improvements in the Veteran's 
mood and ability to function when he began taking medication 
several years earlier and that without the medication, the 
Veteran would only be able to function marginally socially if at 
all.  Similarly, the June 2007 VA examiner attributed the 
Veteran's assigned GAF score of 55 to the fact that he was on 
medication and had been converted to Christianity.  

In sum, after considering the Veteran's overall disability 
picture in terms of his PTSD symptomatology, to include his GAF 
scores and the extent of his social and occupational impairment, 
the Board finds that his PTSD symptoms do not meet the criteria 
for the next higher rating, to 50 percent, at any point since the 
date of grant of service connection.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating. First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry; that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be 
considered to be exceptional or unusual with respect to the 
Veteran's service-connected PTSD.  There is no unusual clinical 
picture presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The rating 
criteria adequately address the Veteran's disability picture.  
Additionally, the Veteran's PTSD has not been shown to cause 
marked interference with employment beyond that contemplated by 
the rating schedule and has not necessitated frequent periods of 
hospitalization.  As indicated above, the Veteran retired from 
employment in 2002 due to knee problems and has not been 
hospitalized for his PTSD.  

In short, the evidence does not support the proposition that the 
Veteran's PTSD presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
Thus, referral of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not warranted in 
this case.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a higher than 30 percent 
rating for PTSD during the entire appeal period.  As the 
preponderance of the evidence is against this claim, the benefit 
of the doubt doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.




REMAND

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for 
entitlement to TDIU will be considered "part and parcel" of the 
claim for benefits for the underlying disability.  In such cases, 
a request for a TDIU is not a separate "claim" for benefits but, 
rather, is an attempt to obtain an appropriate disability rating, 
either as part of the initial adjudication of a claim or as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In this case, while acknowledging at 
the April 2010 Board hearing that the RO had denied a separate 
claim for a TDIU that the Veteran filed in July 2007, the Veteran 
requested that TDIU entitlement be considered in conjunction with 
the adjudication of his claim for a higher initial rating for 
PTSD.  

Accordingly, since the RO has not addressed the issue of 
entitlement to a TDIU in relation to this pending claim of 
entitlement to a higher initial rating for PTSD, the TDIU issue 
must be remanded for all appropriate development.  This is 
especially so in view of the medical evidence of record that 
addresses the Veteran's employability in relation to his PTSD 
symptoms.  It would be fundamentally unfair to the Veteran to 
decide a claim which has not been developed and adjudicated by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order 
to comply with precedential Court opinion, this issue, therefore, 
is remanded for further development.

Based on the foregoing, the case is REMANDED for the following 
action:

1.  Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding the claim of entitlement 
to TDIU due to service-connected PTSD.

2.  After completion of any necessary notice, 
assistance (to include obtaining a VA 
examination), and other development which may 
be deemed necessary, the RO should adjudicate 
the Veteran's claim of entitlement to TDIU in 
a separate rating action.  All appropriate 
administrative and appellate procedures 
should be followed.  This issue is not before 
the Board unless the Veteran appeals the 
rating action.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


